UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
__________________________________
                                   )
RALPH J. BRADLEY, et al.,          )
                                   )
            Plaintiff,             )
                                   )
      v.                           )    Civil Action No. 14-1426 (RMC)
                                   )
FEDERAL NATIONAL MORTGAGE )
ASSOCIATION, et al.,               )
                                   )
            Defendants.            )
_________________________________  )


                                   MEMORANDUM OPINION

               Plaintiffs Ralph and Charlene Bradley, proceeding pro se, filed a Complaint on

August 21, 2014, against Federal National Mortgage Association and JPMorgan Chase Bank,

N.A. While the allegations are garbled, it appears that Plaintiffs are seeking to void foreclosure

on their real property in Stark County, Ohio. See Compl. [Dkt. 1] at 2 (“The matter in general

seeks to adequately challenge the foreclosure on a mortgage to the following described property

in Stark County, Ohio . . . .”); Am. Compl. [Dkt. 16] at 2 (deed, mortgage, and UCC statements

“entitle Plaintiffs to a rapid refund”); id. (“Debt leverage of this Mortgage Money will enable

Plaintiffs . . . to re-acquire property on retroactivity to foreclosure proceedings, to include

engaging in the bidding process of properties on public or Sheriff’s sale.”). Because the Court

lacks subject matter jurisdiction, this case will be dismissed.

               Even though pro se complaints are construed liberally, see Haines v. Kerner, 404
U.S. 519, 520 (1972) and United States v. Byfield, 391 F.3d 277, 281 (D.C. Cir. 2004), this Court

must have jurisdiction in order to adjudicate the claim. A complaint can be dismissed under

Federal Rule of Civil Procedure 12(b)(1) for lack of subject matter jurisdiction. See, e.g., Jerez


                                                   1
v. Republic of Cuba, 777 F. Supp. 2d 6, 15 (D.D.C. 2011). When determining whether a case

should be dismissed for lack of jurisdiction, a court reviews the complaint liberally, granting the

plaintiff the benefit of all inferences that can be derived from the facts alleged. Barr v. Clinton,

370 F.3d 1196, 1199 (D.C. Cir. 2004). Nevertheless, “the Court need not accept factual

inferences drawn by plaintiffs if those inferences are not supported by facts alleged in the

complaint, nor must the Court accept plaintiff’s legal conclusions.” Speelman v. United States,

461 F. Supp. 2d 71, 73 (D.D.C. 2006). Further, in deciding whether it has jurisdiction, a court

may consider materials outside the pleadings. Settles v. U.S. Parole Comm’n, 429 F.3d 1098,

1107 (D.C. Cir. 2005). No action of the parties can confer subject matter jurisdiction on a

federal court because subject matter jurisdiction is an Article III and statutory requirement.

Akinseye v. Dist. of Columbia, 339 F.3d 970, 971 (D.C. Cir. 2003). The party claiming subject

matter jurisdiction bears the burden of demonstrating that such jurisdiction exists. Khadr v.

United States, 529 F.3d 1112, 1115 (D.C. Cir. 2008).

               Plaintiffs claim that an Ohio state court foreclosure action should be voided, and

they request that the Court order Defendants to “cease and desist with any further efforts to sale

[sic] the property in question and to immediately convey the property in question back to

Plaintiffs.” Compl. at 7. This Court lacks jurisdiction. This Court is not a reviewing court and

lacks jurisdiction to compel another court to act. See 28 U.S.C. §§ 1331, 1332 (general

jurisdictional provisions); see also Fleming v. United States, 847 F. Supp. 170, 172 (D.D.C.

1994) (under the Rooker-Feldman doctrine, federal district courts lack authority to collaterally

review state court judgments) (citing Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923); District

of Columbia Court of Appeals v. Feldman, 460 U.S. 462 (1983)). Further, the Court declines to

interfere or otherwise involve itself in matters before the state court. See Younger v. Harris, 401



                                                  2
U.S. 37, 45 (1971) (“[T]he normal thing to do when federal courts are asked to enjoin pending

proceedings in state courts is not to issue such injunctions.”); see also District Properties

Associates v. District of Columbia, 743 F.2d 21, 27 (D.C. Cir. 1984) (“[B]ased on principles of

equity . . . the doctrine of Younger v. Harris, 401 U.S. 37 (1971), and its progeny restrains

federal courts from interfering in ongoing state judicial proceedings.”). In addition, this Court

has no authority to issue a writ of mandamus to compel the Ohio court to perform a judicial act.

The Court’s mandamus authority extends only to “officer[s] or employee[s] of the United States

or any agency thereof . . . .” 28 U.S.C. § 1361.

               Accordingly, this case will be dismissed for lack of subject matter jurisdiction.

As a result, all pending motions will be denied as moot. A memorializing Order accompanies

this Memorandum Opinion.


Date: February 5, 2015                                              /s/
                                                       ROSEMARY M. COLLYER
                                                       United States District Judge




                                                   3